IN RE CP AND CP



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-05-421-CV





IN THE INTEREST OF 









C.P. AND C.P., CHILDREN	





------------



FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On December 1, 2005, we notified counsel for Appellant that the court was concerned that it lacked jurisdiction over this appeal and that we would dismiss the appeal unless Appellant or any other party desiring to continue the appeal filed a response on or before December 12, 2005, showing grounds for continuing the appeal.  We have received no response.  Therefore, we dismiss this appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a), 43.2(f).	

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  January 26, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.